VICTORIA L. FRANCIS

Assistant U.S. Attorney

U.S. Attorney’s Oft'lce

2601 Second Avenue North, Suite 3200
Billings, MT 5910]

Phone: (406) 247-4633

FAX: (406) 657-6058

E-mail: Victoria.Francis@usdui.go\'

ATTORNEY FOR PLAINTIFF
United States of America

F§ 5;. /§`” z

*"’WO 5 2613
CJ|EH'; ing ,.
D~"St," -`.` -- '~,'

reg ._,, ‘___'Omano

E.':S{`.';._] a

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
GREAT FALLS DIVISION

 

LH'I'

FILED
Nnv 01 2018

C|erk, U.S, Courts
District Of Montana
B‘liiings Division

 

UNITED STATES OF AI\IERICA,

Plaintiff,
vs.
MISTY I. RAY,
Defendant,

LEAP AHEAD LEARNING
CENTER,

Garnishee.

 

CR 06-100-GF-SEH

AGREED FINAL ORDER IN

GARNISHMENT

 

The parties, the United States of America, the judgment defendant, and the

garnishee defendant, agree and stipulate as follows:

o:mncs\`rmla\ns\AGR.do¢:x

SCANNED

1. The judgment defendant's name, social security number are: Misty I.
Ray, ***-**-3065. The defendant resides in Great Falls, Montana.

2. A Judgment was entered against the judgment defendant in this action
in the amount of $55,948.39. The total balance due on the Judgment is $57,379.33,
as of October 17, 2018.

3. The garnishee, whose address is 905 Crescent Drive, Great Falls, MT
59404, has in its possession, custody or control property of the judgment defendant
in the form of wages paid to the judgment defendant

4. The judgment defendant waives services of an application for a writ of
continuing garnishment pursuant to Section 3205 of the Federal Debt Collection
Procedures Act of 1990 (FDCPA), 28 U.S.C. § 3205, and further waives her right
to a hearing under section 3205 and any other process to which the judgment
defendant may be entitled under the FDCPA.

5. The garnishee also waives service of an application for a writ of
continuing garnishment pursuant to 28 U.S.C. § 3205 and further waives its right
to answer and waives being heard in this matter and any other process to which the
garnishee defendant may be entitled under the FDCPA.

6. The judgment defendant agrees and stipulates that her wages are subject
to garnishment under 28 U.S.C. § 3205 and expressly agrees and stipulates that the

entry of a fmal order in garnishment is proper.

cr\eocs\'ranpmuwsm 2

7. The parties therefore agree and stipulate to the entry of a final order in
garnishment against the non exempt wages of the judgment defendant It is
expressly agreed and stipulated to by the parties that the garnishee defendant shall
pay to the United States the total sum of $50 every pay period, which shall be
withheld from the wages owed the judgment defendant It is further stipulated that
upon request of the Office of the United States Attorney the judgment defendant
shall provide a new financial statement, tax returns, or any other financial
information. Aiier review of the updated financial information, payments may
change in accordance with current financial status.

8. These sums will be applied to the judgment rendered against Misty I.
Ray in this cause. These payments are to continue until the unpaid balance is fully
paid and satisfied

Checks should be made payable to: "Clerk of U.S. District Court",
referencing CR 06-100-GF and mailed to:

Clerlc of U.S. District Court

125 Central Ave. W., Suite 110

Great Falls, MT 59404

9. Nothing in this agreement prevents the plaintiff from pursuing
administrative offsets of any hinds owed to the defendant by any government
agency, including the Internal Revenue Service, and the judgment defendant

specifically consents to any such offset. Any payments applied to this claim by the

a\eocs\remlarsswendm 3

Intemal Revenue Service as a result of tax return offsets Will be credited as a
payment to the existing balance but will not interrupt the periodic payments
withheld from Wages described above unless it results in payment in full.

10. The judgment defendant can at any time, request an accounting of the
funds garnished However, the judgment defendant hereby knowingly Waives any
rights that she may have under 28 U.S.C. § 3205(0)(9) to any automatic

accounting

APPROVED AND so oRDERED this .>`*/*day ofA/£M,!,M__zois.

   

NORABLE SAM E. HADDON
United States District Court Judge
CONSENTED TO BY:

VW/ DATE /0“"2/€&’“( g

vICToRIA L;’FRANCis
Assistant United States Attorney
Attorney for Plaintif‘f

M€Out,k DATE/O'ZB‘/d)

MISTYI.RAY 0
DATE lOZ<ZlB

Judgment Defendant

LEAP AI-IEAD ARNING CENTER
Judgment Garnishee

   

o;\cnes\remplalesmca.nm 4

